Appeal by defendant from an order of the Supreme Court, Westchester County, dated July 12, 1979, which, inter alia, (1) granted plaintiff’s motion to permanently enjoin defendant from proceeding with the sale or transfer of certain property to his present wife, and (2) awarded plaintiff a counsel fee of $1,500 in connection with her institution of the instant application. Order modified, on the law, by deleting the third decretal paragraph thereof. As so modified, order affirmed, with $50 costs and disbursements to plaintiff. The award of a counsel fee in the instant matter was improper. Pursuant to section 237 of the Domestic Relations Law, a court is empowered to award counsel fees only in matrimonial actions (see Donnarumma v Donnarumma, 72 AD2d 545), and thus, on this application for a permanent injunction, the court lacked the statutory authority to make such award. Rabin, J. P., Gulotta, Cohalan and O’Connor, JJ., concur.